891 F.2d 457
SECURITIES AND EXCHANGE COMMISSION, Plaintiff-Appellee,v.William A. CALVO, III, Defendant-Appellant.
No. 178, Docket 89-6079.
United States Court of Appeals,Second Circuit.
Submitted Nov. 24, 1989.Decided Dec. 15, 1989.

Paul Gonson, Sol., S.E.C., Washington, D.C., Daniel L. Goelzer, Gen. Counsel, Richard M. Humes, Asst. Gen. Counsel, and John J. Nicholas, Atty., submitted a brief for appellee S.E.C.
Richard Chamberlin, Belleview, Fla., and William A. Calvo, III, Henderson, N.C., submitted briefs for appellant William A. Calvo, III.
Before OAKES, Chief Judge, and TIMBERS and CARDAMONE, Circuit Judges.
PER CURIAM:


1
Appellant William A. Calvo, III, a securities lawyer, appeals from a permanent injunction enjoining him from future violations of the antifraud provisions of the federal securities laws, following summary judgment in favor of the Securities and Exchange Commission. SEC v. The Electronics Warehouse, Inc., William A. Calvo, III, et al., 689 F.Supp 53 (D.Conn.1988).   He also appeals from an order denying his motion for reconsideration.


2
Based on our careful examination of the briefs of the parties and the record, we affirm in all respects essentially for the reasons set forth in Judge Dorsey's comprehensive, well reasoned, reported opinion.


3
Affirmed.